Priorities of the European Parliament for the legislative and work programme of the Commission for 2009 (debate)
The next item is the debate on priorities of the European Parliament for the legislative and work programme of the Commission for 2009.
on behalf of the PPE-DE Group. - (DE) Mr President, ladies and gentlemen, this morning we are debating the legislative and work programme of the Commission for the coming year, 2009, which is an election year. Next year, a new Parliament will be elected and there will be a new Commission. No one's position is certain: not that of the Commissioners and not even that of the Commission President, who is unfortunately unable to be here this morning to present his programme in person.
During any election year, it is always a temptation to do right by all our voters, assuming, that is, that we know what they want, or at least what they should want. The question, then, is this: how should the European Union present itself to Europe's citizens in the coming year? Like all politicians, our task is to try to respond to citizens' concerns. The European Union has an outstanding opportunity to do this. We have many possible ways of responding to people's needs and concerns.
Peace has been a fundamental concern throughout human history, and the European Union has safeguarded peace in Europe for many decades. We are able to find answers to external threats, such as international terrorism or the conduct of large neighbouring countries which occasionally trample the rules of international law under foot. We can make a contribution to ensuring that Europe has a secure and sustainable energy supply, while doing what we can to protect the climate. We can safeguard social security and justice in Europe by unleashing the growth potential of our successful European economy, and we can safeguard innovation and the competitiveness of the European economy, with the associated opportunity to create and safeguard jobs. Europe can become a haven of security in a changing world. My colleagues will have more to say about the finer points of detail on many of these issues shortly.
What are the prerequisites for successful action in the European Union? I would like to mention two in particular: firstly, we need appropriate institutional bases, and that certainly means the Treaty of Lisbon. This Treaty will create more transparency and more democracy and enhance the EU's capacity to act, thus enabling it to perform its functions more effectively. We can only appeal to the citizens of Ireland to reconsider their position on this Treaty. I share many of the criticisms levelled at the European Union, but we cannot ignore the fact that this Treaty provides sound solutions to many of these points of criticism. Thus the Treaty of Lisbon is vital.
Secondly, however, we also need the backing of Europe's citizens, which has declined to an alarming extent. That became apparent from the referenda in France, the Netherlands and, not least, in Ireland. It is not about whether we need more or less Europe, as I recently had the opportunity to say to the Commission President. The real issue is where we need Europe, and where we do not. That needs to be decided. If I may cite an example - and I admit that this is my very favourite example - soil protection is not something that we need to deal with at European level. Soil protection makes work, but it does not create jobs. That is why Europe will be successful and will generate support if it acts where Community action is undoubtedly required, and where action at European level can achieve more than action at national level.
The Commission would therefore be well-advised, in my view, to attach greater importance to the issue of subsidiarity in its action during the coming year. That will boost Europe's acceptance and we will probably all be re-elected by more of Europe's citizens than was the case at the last election.
on behalf of the PSE Group. - (DE) Mr President, Madam Vice-President, the European Commission has done outstanding work in the last few years in many areas, notably environmental and climate policy, and here in this House, we are in the process of translating this into legislation. As regards the development of the common market, however, we see major shortcomings, especially where the social dimension is concerned.
The current financial crisis is sufficient reason to discuss this issue, and that is what we have done in the context of the Rasmussen report. It is not only my group and I, and indeed many others, who are deeply disappointed by what Commissioner McCreevy has said - or has not said - here. That is the major problem.
If we read the lead articles in any conservative newspaper today, whether it be the Financial Times or the Frankfurter Allgemeine, the headlines could have been written by socialist groups in this House, but not by the Commission President and certainly not by Mr McCreevy.
The Financial Times, for example, has had the following headlines:
'Modern history's greatest regulatory failure' or 'After the crash: why global capitalism needs global rules'.
While Damien Hurst's The Golden Calf broke art auction records, the financial institutions have suffered record losses, prompting the following comment from the Financial Times:
'How we were all blinded by the golden calf'.
(DE) Unfortunately, this applies to the Commission, or at least to those members of the Commission who should be responsible for these issues. Frank Schirrmacher, the editor-in-chief of the Frankfurter Allgemeine Zeitung and hardly a left-winger, writes: 'Neoliberal ideology created a rational and fortuitous connection between the individual and globalisation which was rooted solely in the economy', and laments 'the self-destruction of the social welfare discourse'.
It would be nice to have detected at least an element of this in the words of the Commission President or Commissioner McCreevy. After all, I am not demanding a large amount of left-wing criticism or self-criticism, but what we are demanding, time and again, as Martin Schulz recently made very clear, is the strengthening of the social dimension and scrutiny of all Commission projects in terms of their social impacts. Unfortunately, this is still not happening. There is no response from the Commission here.
What we are also demanding is a stronger common economic policy in Europe, which could also help to cushion or avert the type of crisis now spilling over from the US. Here, too, the Commission has been notable for its omissions. Another area where the Commission has failed - and I am sorry to address these comments to you as I know you can do very little about it - is its failure to tackle the growing inequality in Europe of its own accord, or to urge the national governments to act. We will be debating this issue this afternoon in relation to energy poverty, another topic which we have repeatedly raised and where we have received no response from the Commission, which has yet to produce any real initiatives here.
It is unacceptable for the Commission - with its commitment to inclusion and social justice as a matter of principle - to stand by and watch while social inequality in Europe steadily increases during this particular phase of economic and social life. That is unacceptable, and we should not be accepting it.
Europe's citizens expect the Commission to take their needs and concerns seriously, to present appropriate proposals and to act as a moral authority, notably in the context of the financial crisis. It should not be left to the French President, Mr Sarkozy, in his capacity as President-in-Office of the Council, to take a clear position here; this clear position should come from the Commission, the Commission President and the relevant Commissioner as well.
Madam Vice-President, you are very eloquent in your endeavours to inform citizens about the Commission's work, and we pay tribute to and fully support your efforts. However, it is not just about form; it is also about substance. The Commissioners must provide you with appropriate content. When it comes to the financial crisis, regulation and the social dimension, the social market economy is supplying you with too little content. That is why you will often find it difficult to present a credible case to citizens.
We say 'yes' to the ecological restructuring of our economy and society; we are completely on your side here and will translate this into action. However, my urgent message to you is this: we need to take a step back - or a step forward, if you like - towards policies based on social responsibility, and that means the Commission as well, for what we are getting here is too little, too late. I would ask you to ensure that this situation is remedied in the next few months.
on behalf of the ALDE Group. - (DE) Mr President, Madam Vice-President, next year - 2009 - is indeed a very important year for the European Union, for it is the year in which the European elections are due to take place, and more generally, the major question as to the European Union's future course must be answered.
The elections will take place: that we do know, but what we do not yet know is the exact basis on which we will be working together thereafter. That is a question to which our citizens are quite rightly expecting an answer. From the European institutions' perspective, how do we envisage the future of Europe?
The Commission's legislative and work programme of course offers an opportunity to provide a comprehensive answer to this question. That is why we, as the Parliament, have agreed to set out our own requirements of the Commission's work programme first, before it is presented to us and we then react to it.
The European Union faces these major challenges of direct relevance to its future. What will that future bring? At the same time, so much is happening in the world which directly affects citizens in their daily lives, such as rising energy prices and the financial crisis. Here, we need clear words from Europe to explain how the European Union intends to respond. For that, we need conviction and leadership.
That is why it is important for the European Commission to set out very clearly how it intends to respond to these crises and, in its work programme, to define exactly where the political priorities must lie.
In this context, it is important, from our perspective, for the Commission to keep the European Union's competitiveness in mind. In an increasingly globalised market, it is important for us to define this as one of our continued political priorities.
Other aspects which are equally important, however, are strengthening and protecting civil rights, expanding research, and finding a solution to climate change. These are other issues which have been very important topics in the House for many years. These areas should be defined by the Commission, and above all, it should also ensure that Europe is able to take credit for any successes achieved. It is often the case that if something is achieved which is entirely in line with citizens' interests and wellbeing, the Member States take the credit. I would like the Commission to pay more heed to this in future.
In that respect, I am very pleased to see you, Madam Vice-President, here today. There are one or two of our fellow Members of the House who have to accept that Mr Barroso, the Commission President, had something else in his diary for today. I am pleased that you are here, Madam Vice-President, because you are responsible for driving forward communication in the European Union and this might present an opportunity for today's topic - namely the Commission's work programme - to be fully debated in the national parliaments as well, so that we have this type of interplay from the outset. In the German Bundestag, this now takes place in most of the committees, but it is something which should undoubtedly form part of the plenary agenda in the national parliaments throughout Europe as a whole.
Europe's hour has come: that much should be obvious. We are facing global challenges, and Europe has no option but to develop a joint response.
on behalf of the Verts/ALE Group. - (DE) Mr President, colleagues, ladies and gentlemen, members of the Commission, the debate about the work programme is, as always, the moment of truth. It is here that we see what the statements made in public on so many different occasions are really worth. If we look at the programme in more detail, it becomes apparent, unfortunately, that these announcements are not being acted on, notably as regards the financial perspective or the Commission's forward planning.
We have before us a climate protection programme which suggests that the Bali conference never happened, as if Europe had never positioned itself as a key pioneer to avert the dangers of climate change at global level. The car industry has applied the brakes, and the Commission is sitting back and watching. The Member States are being given their heads and allowed to undercut each other in introducing ever-lower environmental standards for their own industries and making ever-greater concessions to their own car manufacturers.
Unfortunately, we see the same thing happening across the board in the industrial sector. As ever, the focus is on nuclear energy: an industry which squanders capacity, finances and energy. Even though Europe has an innovative renewables sector, the European level has nothing but small change to spare for this sector after it has given its commitment and allocated its financial resources and planning elsewhere. That is completely unacceptable. If we are to remain market leaders here, we must send out a clear and unequivocal message, and that means setting the priority where it is needed.
We have the same problem, unfortunately, when it comes to employment relations. I would underline just one issue here: the Working Time Directive which has now been agreed, and where considerable concessions have clearly been made. It is a slap in the face for all our young people who want to build a future for themselves. This is not how we should be treating our workers.
Finally, we have the debate about the financial markets. I can only endorse what the previous speaker, Mr Swoboda, said. The last remaining champions of self-regulation of the financial markets are here in this House. Even in the US, regulations are being considered, but on this side of the Atlantic we seem to be pretending that this will all happen of its own accord. We should be signalling our willingness to create a sound framework so that the financial markets can no longer evolve in the same direction as before, where nonsensical financial products took precedence over sound economic policy. From my perspective, this whole programme is a huge disappointment.
on behalf of the GUE/NGL Group. - (PT) Mr President, at this very worrying juncture when the people of Europe and the world are facing fundamental challenges, it is unacceptable that the European Commission has not presented any proposals that make a break with the policies that have made the social situation worse, pushed up unemployment and precarious and poorly paid work, brought about the financial, food and energy crisis - which is affecting in particular the economically weaker countries and the more vulnerable sections of society - and increased the militarisation of international relations, with all the dangers that this represents for world peace.
Despite being aware that there is clear opposition and resistance by workers, consumers and public-service users to privatisation and liberalisation, to unfair health and social security reforms, and to the ever-increasing distribution of income to economic and financial groups, thus worsening social inequalities, the European Commission is insisting on maintaining and continuing with the same instruments and policies that led to this situation, in particular the Stability Pact and its irrational criteria, the liberal Lisbon Strategy and the false independence of the European Central Bank. It is insisting on proposals for unacceptable Directives such as the Working Time Directive.
At such a time, the priority must be to halt the process of ratifying the draft Lisbon Treaty and to respect democracy and the result of the Irish referendum, which was a sovereign decision by its people, following on from identical results in France and the Netherlands. It is time for the leaders of the European Union to learn the lessons from these votes and from the opposition and resistance of workers and citizens to neoliberal, militaristic and anti-democratic policies.
At this moment in time, the priority must be to make specific proposals such as those in our Group's motion for a resolution, including revocation of the Stability Pact and an end to privatisation and liberalisation, with a monetary policy and a reorientation of the European Central Bank giving priority to employment with rights, to the eradication of poverty and to social justice, including through a progress and social development pact. We need to give hope to our citizens, create jobs with rights for young people and ensure equality for women and equal rights for women.
on behalf of the IND/DEM Group. - Mr President, the whole climate change programme has given the EU yet another excuse to flex its muscles and show the world how important it is, claiming that this is an issue that nation states cannot deal with alone. The 20 20 20 slogan is a typical example of a catchy phrase to work with: 20% of energy in the EU from renewable sources; a 20% reduction in carbon emissions - all by the year 2020. But you are missing the most important point: is any of this necessary?
We were told recently by the IPCC that 2 500 scientists were all in agreement that CO2 was responsible for global warming and that we humans were the culprits. Al Gore's infamous film confirmed that view. Since then, however, over 30 500 scientists and climatologists have signed the Oregon Petition and the Manhattan Declaration which directly challenges the IPCC conclusions with some very compelling evidence. So whilst we are urged to believe the IPCC's 2 500 scientists, we are being told to completely ignore the 30 500 scientists who are painting a different picture.
The EU is persuading nations across the world to spend billions of taxpayers' money, at the very time when the world is facing dire financial problems, on something that might not only be totally unnecessary, but could well prove to be counter-productive if the latest evidence of global cooling proves to be correct. We must have a full and open debate to prove exactly who is right. What do supporters of the IPCC's position have to fear?
You will no doubt be pleased to hear that this will be my very last speech in this Parliament since I retire after this session.
(SK) The European Parliament's motion for a resolution on the Commission's work programme for 2009 can be agreed in principle like the document expanding on this programme.
I would personally like to point to the complexity with which Parliament's resolution emphasises the importance of ensuring stability on the financial markets and reassuring consumers during the current financial crisis. There is no doubt that there is a need to develop regulatory measures so as to improve investor transparency and to improve the standards for valuation, supervision of business caution and the work of the rating agencies. The Commission must develop a detailed plan to bring about an improvement in the legal regulations for financial services and review the directives on the activities of credit institutions and capital adequacy. This will make it possible to achieve an improvement in the financial regulatory framework and increase the confidence of market participants.
Paragraph 27 of the resolution rightly includes a call for the Commission to consider what kind of transitional arrangements should be put in place in the field of justice and home affairs pending the entry into force of the Lisbon Treaty. If, however, the situation actually arises whereby the Lisbon Treaty does not enter into force before the 2009 elections, this request to the Commission will have to have a far broader scope. Otherwise, our dear European Commission will be caught with its pants down.
on behalf of the UEN Group. - (PL) Mr President, allow me to pose a question to the House. What are Parliament's legislative work and the Commission's proposals all about? The answer is that they are about creating authority amongst Europeans, amongst people who are citizens of the Member States of the European Union. I firmly believe that Parliament and the European Commission should concentrate on legislative work relating to job creation and the promotion of economic growth. It is only by demonstrating that the European Union and its structures are close to the people that we can develop the authority of the Union's institutions. The latter have been somewhat weakened in recent years.
In my view, our main priority at present is not ratification of the Lisbon Treaty. We should be focusing instead on making it abundantly clear to the citizens of the Union that we want to create more employment and that we are concerned about existing jobs. There is also the issue of cybercrime, an entirely new problem affecting many people. I am calling for a suitable hierarchy to be established when it comes to the priorities; I cannot make one out at present.
Vice-President of the Commission. - Mr President, let me first thank Parliament for taking up my suggestion to make the interinstitutional dialogue on the Commission's work programme a more political exercise with the involvement of the political groups, the plenary and the committees. I think this has been given a good start with your speeches so far.
This year's work programme will be the last one of this Commission, and it has been prepared under very special and specific circumstances: the follow-up to the war in Georgia, the situation in our neighbourhood, the uncertainties surrounding the Lisbon Treaty after the Irish 'no', the escalation of fuel and commodity prices, the increase in food prices, inflation threatening purchasing power and, last but not least - and you have all mentioned it - the financial crisis affecting banks and other credit institutions.
I will not need to remind you that what we do in the first half of next year will also set the scene for the European elections. This is why, in our presentation of the annual policy strategy last year, we underlined our intention to stick to our ambition of delivering a Europe of results and bringing concrete benefits to citizens.
The main policy priorities which the Barroso Commission envisaged for next year are still structured around five pillars, but the circumstances are different and we are facing new and urgent questions.
The first pillar is promoting sustainable growth and jobs. More than ever we need to address today's concerns: what we can do to boost growth, jobs and social stability in a period of growing inflation; what we can do to improve financial stability, building on and reinforcing the instruments available to the Union - and available to the Commission as well, which is an important discussion. As you know, the financial crisis is at the top of our agenda every week too, and we have established a kind of road map, but we have also discussed the preparation of a proposal on capital requirements for banks to tighten existing rules; we are also preparing a proposal to regulate rating agencies, which, as you know, played a very important role in the financial markets and in this crisis as well. Of course, we think that well-thought-through proposals also play a very important role in ensuring that we can deal with the effects of the financial crisis. So we are active, and will continue to be active. Another concern is what we can do to respond to the rise in oil, food and commodities prices. Our job is not day-to-day micro-management but, in a single market, we need to look carefully at how we can bring long-term stability into the financial system. That is the first pillar.
The second major effort will be put into promoting the transition to a low-emission and resource-efficient economy. The Copenhagen meeting will be a major global rendezvous with a view to reaching a global climate-change agreement for post-2012/post-Kyoto. Europe must prepare its ground well and also maintain its role as a pioneer on climate change; we will also need to pursue work on how to assist with adapting to the impact of climate change so that we can be the leaders in development of smart growth.
The third pillar has to do with a common immigration policy. We want to make a reality of a common immigration policy, following up on our communication in June, as well as to work on a pact on immigration, and we will need to move from pacts to acts if we are to make this a reality.
The fourth pillar is how to focus our intentions on delivering policies that put our citizens first. The revised social agenda and the EU health strategy will also guide our action in this area, as well as the question of how we can further strengthen the rights of consumers.
Finally, we will pursue our objective of consolidating the role of Europe as a global partner. On the external front, the challenges for 2009 are well known: the enlargement process, relations with our neighbourhood, the fate of the Doha negotiations, improving our record on development assistance and establishing full cooperation with the new US Administration.
This debate means that Parliament is involved early, because the programme does not exist yet, so we are taking this as input into our discussion and we will take your suggestions on board. On the other hand, to be credible and to have a real impact, the demands from Parliament to the Commission must remain focused, and this is particularly true for 2009. On different sides of the House you have different views on how we should prioritise over the next year.
I hope most of us can agree that we must work together to forge a positive agenda for 2009, concentrated on the essentials. I think we must only consider initiatives that can really make a difference. In addition to choosing our proposals carefully, we need to communicate them well, so that European citizens can make a fair judgement on what the EU does and can do for them.
So I am grateful for this debate at the very moment when we are preparing the programme. We intend to adopt it next month and to present it in plenary with the whole college present on 19 November. I have taken good note of your views, and you can be sure that they will help us to build a work programme with concrete initiatives bringing tangible, concrete change for European citizens.
Mr President, as Mr Nassauer has already said, the PPE-DE Group is very happy with the contents of the annual legislative programme. I think that, due to the improved process, Parliament has already come on board, which makes it very easy for us to improve the annual legislative programme.
As a representative of the Economic and Monetary Affairs Committee, I would like to concentrate on your first pillar - growth, jobs and European competitiveness. I think that a key factor is how we respond to the financial crisis. In the PPE-DE Group we believe that, as we already have quite good legislation in place in Europe, everything we do now should be based on the existing legislation and its improvement. We do not see the need for a very radical overhaul in Europe. We think that, firstly, soft-law measures should be considered because that is also the most effective way to respond to global issues. Financial markets are very global and we cannot act in Europe as though we were in a vacuum. We also believe that there are many improvements in the present regulatory and supervisory framework, the so-called 'Lamfalussy Framework', and we support completely the Commission's work on that area.
The second issue is climate change. Climate change will influence growth and jobs in Europe. We should not take the fundamentalist view about climate change that Europe must act now and must do everything at once without global support. Thirty per cent of emissions, even if we were to go that far, is not enough to tackle climate change. We need a global, effective deal and that will probably come from Copenhagen. Until then we should not punish ourselves. We should not punish European competitiveness too much, but take a realistic approach to climate change policies in Europe.
Finally, my third point concerns SMEs. SMEs are the key to European growth. For example, in the social package we should always take on board their views and how they see the social framework environment in Europe. The social package should not be a burden to European small and medium-sized companies.
(SV) Mr President, Commissioner, I want to concentrate on the social EU. When the social agenda came, we said that it was too little too late. When we now look at the Commission's work programme and also at the joint resolution, we see that employment and social affairs issues are not particularly highly prioritised. They are a priority for people, but not for the Commission. That does not accord with the demands of ordinary people.
In the resolution from the Social Democrats, we raise a number of questions. One concerns people with atypical jobs, a group which is constantly growing, and the need for those who have atypical jobs to be given proper protection. People who are vulnerable to and affected by unjustified dismissal. There must be minimum standards for this in the common labour market. We must also look again at the Globalisation Adjustment Fund and see whether we can further improve prospects for those affected by unemployment due to restructuring, so that they can get training and find new jobs. We have a number of proposals in the field of working conditions.
Finally, I would like to raise the question which was discussed in the Committee on Employment and Social Affairs on Monday. Because of judgments in the EC Court of Justice, people today are terribly afraid that there will be social dumping in the EU, that it will become the policy. We succeeded in drafting proposals to open out the Posting of Workers Directive in order to guarantee equal treatment and to establish in primary law the principle that fundamental rights, such as the right to strike, are not subordinated to freedom of movement. I hope that the Commission will now take this up. It is good to know that you are organising a forum, but you must also present concrete proposals to prevent social dumping and to give workers reasonable pay and reasonable working conditions.
Mr President, when we last had this discussion with Commissioner Barroso about the work programme, I said it was good that the Commission tried to avoid what I called 'end of term-itis'. It is, however, very difficult for Parliament up front of the European elections. Each of the groups will want to stamp its own imprint on the programme that goes forward. That is only natural, but we also have to try and speak to you in this dialogue with one voice so that some clarity comes forward. You will find that the group of Liberals and Democrats has joined the joint resolution, but also we pick things from other groups as well, to try and provide what is often our role: balance in the House and some equilibrium.
These are really unnerving times for Europe's citizens. Everybody is uncertain about the future with the global financial turmoil, which brings worries about debt, unemployment, health costs, pensions, and it breeds an atmosphere where fairness and equality can fly out of the window when there is a scramble for everybody to save their own position.
Climate change brings its own worries about adapting our lifestyles and about fuel costs in a very different world.
This time of global problems should, of course, be a time when the EU comes into its own because we have a multinational reach, but as Liberals and Democrats we would say, OK, let us use that reach, but it should not reach too far. It should produce an umbrella, it should produce some control, but it should also give individual choice so that individual citizens can begin to feel in control again in these times of uncertainty.
So, yes to greater oversight of financial markets and players, but also yes to greater consumer choice and greater consumer redress. We do not want another Equitable Life in Europe. Yes to greater labour mobility, yes to greater joined-up social security, but yes also to fairness and non-discrimination. Yes to greater choice in health and to patient mobility. So, let us give our citizens a choice in how they live their lives.
If you are worried about the future, the one way you can begin to feel more secure about it is if you feel you can do something about it, you feel you have control, and that will be the theme running through the choices made by Liberals and Democrats in this resolution. Yes to Europe, but yes also to individual choice and empowerment.
(GA) Mr President, the Commission, the Council and, of course, Parliament's greatest concern is that Europe's economy improves without delay. Europe will have no social cash fund to help those who are disadvantaged, unless the economy improves. We must face this challenge immediately. In light of what happened in the financial markets, I do not think that we can continue in the way we have this year. The current meddling with the rules of the financial markets must stop. The public is very worried about this and we must reassure them. We must act very soon. All of us, in the European Union, must invest more in research and development. I am delighted that EUR 55 billion will be spent on these areas between 2007 and 2013. We must keep up-to-date and competition must be ensured in these areas, in order to create employment and to guarantee that the world we now live in has a strong economic base.
(DE) Mr President, we are currently facing an explosive mix of social decline, cultural conflicts, increasing democratic deficits, the threat of supply bottlenecks, inflation, imported security risks and a speculation bubble which could burst at any moment. For far too long, the worrying developments in the labour market and citizens' concerns have been ignored.
It is high time to set the right priorities. As regards the food crisis, I believe that renationalisation of agricultural policy is essential to maintain our self-sufficiency capability. Problems of illegal mass immigration have to be resolved at last, and a sensible family and birth policy must be introduced for Europe's native population. Citizens must be protected from EU-subsidised business relocations, and the waste of taxpayers' money and tax fraud must also be stopped. We must halt the sell-off of the EU's family silver, which is being sacrificed to over-zealous privatisation, and we must also finally accept that the Lisbon Treaty project has failed.
If the EU shows itself to be amenable here, we can ride out the current crisis. Otherwise, we are likely to witness the steady decline of the European Union.
(ES) Mr President, my Group simply wants to highlight that the current budgetary and financial framework for 2007 to 2013 makes it very difficult to respond effectively to the new political priorities. Both this Parliament and my Group said that it was impossible to adopt new political priorities without ensuring sufficient funding.
We are now seeing that there is no room for the new political initiatives taken by both the Council and the Commission, such as food aid or aid to Georgia, within the current financial framework and we therefore need to find solutions. However, we must not allow the solutions adopted to harm existing plans and available funds within the Interinstitutional Agreement. In this respect, we believe that we must be extremely strict.
We must ensure that the necessary resources are fully available. We must use all aspects of the Interinstitutional Agreement, during its remaining years, to ensure adequate financing of our priorities and we must use something that we have rather forgotten about, namely the current review of the budget, to adequately solve those problems that are going to arise as the developing situation imposes new political emergencies.
We therefore ask the Commission to make an additional effort to move forward, as quickly as possible, with its proposed review of the budget.
(DE) Mr President, Madam Vice-President, citizens' scepticism about the European Union can be felt very strongly nowadays, and there is a reason for that. It is due to the policies which have been pursued over recent years and the way in which they have been conveyed to citizens.
For that reason, it is extremely important for the European Commission and other EU institutions to gear policy-making far more strongly towards the lives of citizens and to convey the impression and demonstrate to them that the European Union is genuinely doing something for its citizens.
To that end, it is also important - for example, in our analyses of what is needed - to focus more strongly on what we should be doing. For example, a consumer scoreboard is a very important instrument which must be further expanded so that we can take better account of citizens' concerns and interests in this area.
The second point which is also important in this context is better monitoring of the impacts of EU legislation. It is not enough simply to assess the economic impacts. We need clear impact assessments in the social sphere as well, so that we are aware of how the legislation that we are forging is impacting on citizens, and so that we can demonstrate that what we know what we want and what we are doing, and that what we are doing can generate positive outcomes for their lives.
It is also important to grant the same rights to citizens throughout the EU. I would therefore urge you to work on the further development of class actions and common legal entitlements. That would send out a very important signal to citizens.
(FR) Mr President, Madam Vice-President, the Commission seems to be behaving like an inattentive pupil rushing to finish his homework on time. Yes, the social package exists, but it is not complete and can be seen only as one step towards a full engagement by the Commission with social concerns.
The Commission President has not realised the scale of the warning given by citizens in France, the Netherlands and Ireland, which would, unfortunately, have been issued elsewhere if referendums been held. These results are a call to order. If people want more Europe, it is in order to build a better society and not merely to adopt yet more obscure directives.
Legislation on the internal market is certainly necessary, but it is far from being the most important concern. The 2009 programme, just like its predecessors, incidentally, is going to miss the point. People do not expect the Commission to restrict itself to adding to or even streamlining legislation. They expect the Commission to be up to the task assigned to it by the Treaties: to be the driving force behind the Union, its suggestion box.
To that end, it is not enough for its President to sit quietly and nicely behind the Council President. We expect the Commission to behave like a key player in the examination of the sort of society we need to build. However, what sort of society does this programme envisage? The 2009 programme contains no serious flaws, but it is not the programme our fellow citizens need.
Mr President, it will be up to the new College to take up its responsibilities. I only hope that it will be more attentive to the voice of the European people than the present one.
(DE) Mr President, Madam Vice-President, colleagues, ladies and gentlemen, the diversity of the messages coming from the plenary to the Commission today cannot be ignored. I will therefore focus as far as possible on a few key points which I hope my fellow Members will endorse.
In my view, what we are able to agree on - and Madam Vice-President, you mentioned this earlier - is that the European Union must maintain its commitment to the fundamental principle of the social market economy while promoting the interests of the business sector and consumers alike. At an individual level, that is a difficult balancing act whose outcome may, of course, vary according to one's political standpoint. However, I believe - and here, I would like to follow on from what Mr Nassauer said - that during the coming months, the Commission must develop a better sense of what is required in terms of subsidiarity.
If we look at the type of proposals you presented on the procurement of eco-friendly vehicles or what you intend to propose as regards eco-friendly procurement in the work programme, you clearly take the view that our cities' mayors, as ordinary mortals, are not able to make eco-friendly decisions themselves, and you therefore feel a need to prescribe what they should be doing from your position at Europe's centre. In our view, this is the wrong approach. We want individuals themselves to understand that environmentally friendly procurement is in their own interests. To that end, we need more subsidiarity in these sectors, more best practice and less dirigisme.
Madam Vice-President, may I also encourage the Commission to adopt a more courageous approach in its negotiations with Member States in future, for example when it comes to the issue of how we should harmonise consumer protection legislation in the European Union in the interests of companies and in the interests of consumers. Proceeding with this harmonisation will only make sense if we genuinely harmonise the entire sphere of consumer protection law and leave the Member States no further scope to tinker on the margins of this harmonised acquis. Otherwise, it is a pointless exercise.
(IT) Mr President, Commissioner, ladies and gentlemen, 2009 is a year in which we will not only be going to the polls but will also have to provide some answers to specific questions asked of us by our electorates. One such question will concern the area of freedom, security and justice: why do we mean to create it, how do we mean to create it and when do we mean to create it. We need to provide an answer in the form of an ambitious programme of legislative policies which, Commissioner, the Commission has not yet put on the table.
We expect strong legislative proposals with respect to immigration policy, especially on entry policies and asylum policies, in order to safeguard this fundamental right throughout the European Union and to avoid drawing a distinction between policies on legal and illegal immigration, which seems to us altogether inappropriate. We believe that a common policy framework and regulatory environment is necessary: alongside containment measures we need integration measures and legal immigration channels.
We expect strong proposals on judicial cooperation in criminal and police matters, founded on mutual recognition of procedural guarantees. Mutual recognition is still lacking, and without such proposals the fight against organised crime and terrorism is likely to remain nothing but rhetoric.
Lastly, we expect a bolder approach to the protection and safeguarding of fundamental rights, which remain the primary objective of judicial measures. The new Fundamental Rights Agency should become the main instrument of this activity once the Treaty of Lisbon enters into force.
We expect, Commissioner, to find evidence of this intention in the programme to be unveiled to us by the Commission within the next few days.
(FR) Mr President, Madam Commissioner, ladies and gentlemen, the Commissioner said that she herself wanted a Europe that was more visible, that meant something to citizens.
Now, the largest budget item today, accounting for 36% of the Union's budget, is concerned with cohesion policy. If there is one area in which our fellow citizens can see the practical and tangible effects of Europe's achievements and determination, it is the Cohesion Fund.
As has already been stated, 2009 will be a significant year, as we shall see the formation of a newly elected Parliament and Commission. This means that it will be a 'blank' year, a year off in certain areas. However, in terms of cohesion policy, we cannot afford to take any time off. We cannot stop the programmes that are under way and, above all, we cannot stop their effectiveness. Everyone here will surely have in mind the improvements brought to the daily life of people of Portugal, Spain, Ireland and all the countries of Europe thanks to our cohesion policies.
The Commission must therefore be able to present to us a detailed work programme for 2009 as regards cohesion, which is, I repeat, the European Union's largest budget item and also the most tangible expression for citizens of our achievements, so that 2009 is not a 'blank' year but a year of progress within the 2007-2013 programming period.
I thank the Commissioner and her colleagues in advance for their proposals on this matter.
(FR) Mr President, Madam Vice-President of the Commission, the year 2008-2009 represents a transition period, as we are living through an unprecedented economic crisis. It is also European election year, meaning, unfortunately, that it is in danger of being wasted.
We must therefore do all we can to maintain the competitiveness of our businesses and persuade our fellow citizens that Europe is the answer. Unfortunately, the programme is full - too full - and has come too late, and not for a lack of warnings on this subject over the past several years.
On climate change, Mrs Wallström said that we should be pioneers of smart growth. We all agree, but the efforts must be joint or not at all. Europe cannot do this alone. It should not shoot itself in the foot. The consequences of the decisions we take will weigh heavily, socially and economically. We cannot talk about a global climate change agreement if China, the United States, Brazil and India are not on board. An agreement without China's signature is not an agreement.
As regards health, we have been told that there is pharmaceutical package. At last! We have been asking for this package for years. It has come just as we are about to begin preparing for the elections. However, it is still a source of great frustration. How can we justify our slowness to tackle the counterfeiting of medicines when it represents a real health threat and is a serious crime? We could have begun long ago to work on the traceability of medicines and the ban on repackaging.
Finally, it is imperative that we strengthen our consumer protection policy, particularly in the light of all the crises and food scandals the world is experiencing.
I therefore urge you, Mrs Wallström, to make sure that 2009 is not a wasted year!
(CS) Ladies and gentlemen, Europe has in recent times become accustomed to relatively strong economic growth and economic prosperity. I fear that this period is now coming to an end, at least temporarily. The main priorities for the Commission, Parliament and also the Council next year should therefore be directed at restoring economic growth and strengthening social cohesion. There is a need to improve the system for regulating the financial markets in the Union; it is essential to strive for more effective economic and fiscal coordination, including coordination of the system of direct taxes and clear measures against tax fraud. There is an urgent need to put forward a complex proposal for an external policy in the field of energy, including active support for the construction of energy infrastructure. In a period of economic uncertainty, it is also essential for the Commission to reaffirm its commitment to support social rights far more strongly than before and I need not remind you that the main priority next year should also include completion of the ratification of the Lisbon Treaty and, of course, its implementation.
(NL) Mr President, Commissioner Wallström has just talked about reaching the citizens. Well, cohesion policy with thousands of small-scale regional and municipal schemes is the most visible form of action of the European Community. With those we shall be actively reaching out to citizens in the future. I am thinking, for instance, not just of the regional and municipal open days here in Brussels in the next few weeks, but also of many different activities in the Member States. So far so good.
However, changes are also needed and I shall mention two. First of all, it is the fervent wish of Parliament to make the European Union Solidarity Fund more flexible. Citizens want quick action in natural disasters and floods. We have a view on that and the European Council has already been obstructing that debate for a couple of years. Let us in any case make sure that it is opened up.
Secondly, the Green Paper on territorial cohesion expected in October must be the basis for cohesion policy after 2013: not renationalisation, but a long-term European effort, a single integral European policy. We are seeing concentration in a number of regions in Europe; that is a consequence of globalisation and it is necessary. At the same time, however, we must have a view of how balanced development can be made possible in Europe in all areas with their own characteristics in the broad spectrum of agricultural development, R&D, ecology, and so on.
The internal market has brought many benefits and it is nearly completed, but cohesion policy is now entering a new phase. The Green Paper will provide the basis for that and legislative steps should then follow in the new phase.
(EL) Mr President, let me begin by thanking Commissioner Wallström. Her participation has truly enabled us to find common ground on a communications policy and on the schedule of priorities for the European Commission and the European Parliament, within the framework of an interinstitutional agreement, which we have consolidated and shall be presenting.
Commissioner, as you have very rightly said, we all know that the first-pillar issue concerning social policy must be the priority for the communications policy and indeed at the core of an EU that does not simply respect its citizens but wishes to impose its own outlines, structures and order in this international context of the globalisation crisis.
On this point, then, no-one disagrees. Allow me, however, to point out to you that in your proposal there is a lack of certain individual recommendations focusing on specific markets or handling important issues such as the protection of intellectual property rights. From now on the Commission needs to arrive at a decisive solution to the problem because in its recent communication it avoids making a specific recommendation and confines itself to 'technocratic' issues rather than issues of substance.
As regards education and immigration policy, I think these are issues that you should highlight in your text.
(DE) Mr President, Madam Vice-President, I would like to water down, if only slightly, the praise you have received from the House, at least as far as the issue of passenger rights is concerned.
We urge the Commission to submit a comprehensive package of proposals for passenger rights throughout the transport sector. It is gratifying that we already have passenger rights in the air transport industry, although these require urgent review, given that a number of airlines are not applying the relevant regulation in the way that we would wish. This year, we have also agreed a package of passenger rights for rail users, to be implemented next year.
However, Madam Commissioner, it was announced that passenger rights for people taking long-distance buses would be introduced, and a debate about passenger rights for ferry services has already started. We do not see either of these proposed measures included in the work programme. We need these proposals, as we want to have passenger rights for the entire transport sector, for we agree with the Commission: if we want to put the citizen first, one of the best ways of doing this is to introduce passenger rights that apply right across the transport sector.
The second point which I would briefly like to mention is this: we hope that the Commission will implement the planned traffic management systems as envisaged. Specifically, this means SESAR for a single European sky and ERTMS as the single European Railway Traffic Management System. With these systems, Madam Vice-President, we are not only making transport safer and cheaper, we are also helping to protect the environment. You therefore have our full support for the rapid deployment of these systems.
(DE) Mr President, Madam Vice-President, ladies and gentlemen, there are no new issues in the sphere of budgetary control. Budgetary control is ongoing, and we would have been gratified to see some progress being made on the issues already on this agenda.
I have five points to make. Firstly, we would urgently appeal for some support for Romania and Bulgaria in establishing the rule of law, the justice system and financial control. We do not want to be in the same position in two years' time, so this issue is very important to us.
The second issue is the statement of assurance for the budget as a whole after the phased control procedure involving the national courts of audit. In the last half-year remaining to the Commission, it would be nice if we could achieve some major progress here, or at least agree on a common way forward. As budget controllers, our expectations are quite modest.
The third point is simplification. We should be giving the lower tiers of administration in the Member States more help in implementing EU law. It is clear that they are completely overwhelmed by many areas of EU law, which is why the failure rates are so high.
Fourthly, foreign aid: here, I would like to mention Kosovo in particular and the issue of cooperation with the United Nations. The Committee on Budgetary Control has been to Kosovo, and I would like to announce at this juncture that Kosovo will be something of an issue when it comes to the discharge of the budget. In my view, we are falling far short of the opportunities available to the European Union and have considerable ground to make up here.
My fifth point is improving cooperation among the Member States in combating fraud. Here, we have homework for the ladies and gentlemen of the Council in particular. In November, the House will be voting on the regulation which provides the legal basis for combating fraud, and we will need to consider how we take this forward if we want to achieve better results in this area. At least, that is something that we have always agreed on until now.
(PL) Mr President, much has been said in the House concerning the Commission's strategy. The main aim of the latter is to bring the Union closer to its citizens. We reiterate this year after year. Nothing has been achieved, however, despite the Commissioner's determined efforts, which I certainly appreciate, and despite the actions for which I am grateful. The Union is not closer to the citizens. I still believe that the reason for this state of affairs is to be found in the information policy. I have studied the point concerning information on Europe. There is one important reference in the action presented by the Commission, namely the launch of a grass-roots campaign concerning the social dimension of the Charter of Fundamental Rights. This is a good point. The remainder, however, concerns information on the European Union's work and intentions, rather than on its actions. The citizen expects to be informed about results, not about what the Union is planning or intending to do. The man in the street wants to know what the Union has achieved and how it has affected him.
Finally, I should like to ask the Commission why Mr Ganley's campaign in Ireland produced better results than the campaign undertaken by the Irish Government and the European Union regarding the Lisbon Treaty? Was there some mysterious power at work or did Mr Ganley's funds have something to do with the outcome? Perhaps the Commission should consider the matter.
(ES) In 2009 the European Union will have to strengthen not only the internal dimension of the European project, but also its external influence, through an external policy that must be consistent and effective in responding to the challenges currently being posed by the global agenda.
To do this, we will have to adjust our relations with Russia following the crisis in the Caucasus. We will have to, in some way, adapt the neighbourhood policy, firstly within our own continent, through association and stabilisation agreements and then through the enlargement policy, and also outside our continent, through the Union for the Mediterranean.
I believe it is also important to maintain our presence in the conflicts of Central Asia, Iraq, Iran, Afghanistan and now also Pakistan, to reinforce our presence in the Middle East conflict and to maintain our relations with the emerging powers of China and India. We must, in particular, develop the Association Agreement with the African, Caribbean and Pacific States.
I believe we must pay very close attention to the result of the US elections and, last but not least, we must also give priority to the conclusion of the association agreements with Mercosur, the Andean Community and Central America.
Finally, Mr President, Madam Vice-President, this is a huge task that I feel would be much easier to tackle if we could use the instruments provided to us, in the area of external policy, by the Lisbon Treaty.
To end, I must say to you, Madam Vice-President, that you already know that you can count on the support of this Parliament.
(HU) Thank you for the floor, Mr President. Contrary to expectations, the financial crisis that started in America a year ago, far from abating, has hit the whole world again and again in ever bigger waves, including the financial markets and thus the economies of Europe.
The Central Bank has to pump enormous sums of money into the financial markets in order to ensure their survival. However, in order to remedy the economic and social impact of the financial crisis, the Commission must make progress in two areas.
The first is that a common European financial supervisory authority must be established as soon as possible and must be charged with avoiding similar speculative dangers, thus also ensuring that Europe gradually takes over the role of America's broken financial and capital market. Secondly, it must make the European financial sector concentrate on funding real economies, which have been neglected up to now, instead of on speculative transactions. In order to do this, naturally, it would also be necessary for the European Central Bank to treat economic growth and the creation of jobs as priorities, in addition to keeping a tight rein on inflation. Thank you very much.
Mr President, 2009 will be, to put it mildly, a crucial year for achieving the goals of the Lisbon process. There are four matters that I would like to raise here today. The first one is the need to make real progress on the process of better regulation, where we all agree that we should reduce administrative burdens by 25% by 2012, and I think it would be appropriate for the Commission to demonstrate here in Parliament, year by year, that it is moving ahead in really making better regulation.
The second thing is research and innovation. The budget review is coming to an end, and it is crucial and of strategic importance that we now ensure that we can move ahead and put Europe in the forefront of research and innovation by contributing the proper financing.
The third thing is mobility of workers. That is one of the more dynamic aspects of the European Union where we have seen enormously good achievements that are contributing not only to the economy of Europe but also to individuals all over Europe. It is important not only that we do not make it more difficult - that we defend opportunities - but also that we make it easier also by discussing and reforming education in the framework of the Bologna Process, making mobility a reality to even more people.
Finally, 2009 will be an important year to take action on energy policy, where we currently have a number of legislative items going forward. There is legislation on the energy markets (which still has to be completed), on renewables, on effort sharing and on emission trading. Now it is also time to ensure that we can finalise this process and implement it in reality so that we have a good basis, not only for 2010 but for the further future, for being the best knowledge economy in the world.
(PL) Mr President, Commissioner, 2009 is an election year. This does not mean, however, that Parliament and the Commission should focus on the election programme to the exclusion of all else. There is a tendency to promise a great many things in such programmes. We attach great importance to the joint action to be undertaken up until the middle of 2009 and in the second half of 2009. The citizens expect clear and comprehensible information too.
I should like to refer to one of these elements, namely the fundamental change to be proposed by the European Commission in October. The change involves amending cohesion policy by introducing a spatial feature, namely territorial cohesion. The Commission has referred to October, yet we cannot find any reference to the matter in the 2009 programme. We already know, however, that the issue will arouse great interest as well as controversy. In this connection, I should like to highlight that 2009 is particularly important with regard to the issue of cohesion policy, notably territorial cohesion and integrated action. I trust additional information will be forthcoming.
(LT) It is, of course, a pleasure to discuss a programme that should be a continuation of earlier programmes from previous years. In the first pillar we see the battle against the global financial crisis. This reminds me of firefighting. The crisis has been going on for a year now and we have failed to notice it; no measures have been taken.
I would like to draw your attention to the energy policy. Three years ago we decided to have common energy policy. This is a lengthy, complex process that requires hard work. It is essential that our actions are consistent. Meanwhile, I am not aware that any actions regarding energy issues have been mentioned. The legal acts we have adopted will not create energy policy, common energy policy, by themselves, nor will they implement that policy.
There are no connections, the search for alternative energy resources is non-existent, and nothing is being done about the problems of the Arctic, the potential resources in the Arctic. In fact, there is no long-term energy perspective and the outcome could be similar to the situation with the financial crisis. We will be taken by surprise when something happens as regards the energy situation, and only then will we take action. I suggest that we perhaps continue the work we have started.
(RO) I would like to emphasize two priorities which the European Commission should take into account next year, with regard to social and employment policy.
First of all, the European Commission should encourage the employment of young people. A recent European study showed that fewer and fewer young people enter the labour market, because they are discouraged by barriers such as the lack of employment in their chosen field of sudy, the lack of experience and the lack of professional skills. It is imperative that all young people should have access to the best education and that they should obtain qualifications which are demanded on the labour market. Therefore, I believe that the educational system should be correlated with the labour market, and that the transition from theory to practice should be done smoothly, through various professional training programs or EU internships.
Secondly, the European Union should support, coordinate and perfect the actions taken by the Member States in the field of sports, by promoting competitiveness and the affiliation of children and youth to sports clubs, as well as an unbiased and transparent attitude in competitions. Sport also needs financial support, and I am in favour of creating a new budget line dedicated to European sports programs.
Mr President, I would like to make a few comments on this, and I welcome the opportunity to do so. I want to speak on the situation as regards the Solidarity Fund. I am a supporter of this fund, because I think it has the ability to bring Europe and Brussels closer to the people.
Europe is now 27 Member States, so it does not really matter if it is floods in my region in Northern Ireland or forest fires in Greece, or Spain, or Portugal. You see some terrible instances where people have almost been wiped out. So we are not talking about giving them a lot of money, but we are giving them some hope to restart again. I certainly would like to make an appeal that this Solidarity Fund is kept and supported, and please do not make it too complicated. Keep it simple, where either a national or a regional government can apply and can go back to their local area and tell the people that this fund is coming from Europe and Europe is giving them some support.
So let us make it simple, keep it simple, but let us not do away with this Solidarity Fund.
Vice-President of the Commission. - Mr President, honourable Members, thank you for this debate. I think it reflects very well the full spectrum of issues that the European Union deals with, from sports - a budget line for sports - to how we label medicines, to what we do in the Caucasus, or how we try to help the situation in the Middle East. We do all these things at the same time. It also represents the ultimate challenge from a communication point of view.
We have also heard some very detailed proposals here today. I want to assure you that the role of the Commission is to make sure that we can balance all of these interests, because the Commission cannot be seen as representing only one interest or only one stakeholder or only one issue. We have to cover this whole spectrum of political challenges. Sometimes we can choose the issues, others are chosen for us, and I think that, even if some people say that they had warned of the financial crisis, nobody knew exactly when it would occur or the full consequences of this financial crisis. So we have to deal with that as well. We have to be able to respond.
The way we do it, of course, is that we are the guardians of the Treaties, and that also sometimes restricts our capabilities or our capacities to act. We cannot suddenly make up new competences or enter into areas where we know that it is actually sometimes the Member States that have the competences, or we are at least limited in what we can propose, or we have to work together with the other institutions. That is what forms the framework for whatever we do.
When we met last time in a small seminar - and this is the message I want to pass on to Parliament as well - we said first of all that we will stay on message. We will not change our overall objectives of prosperity, solidarity and security. These will still guide everything we do, and prosperity means defending growth and jobs in Europe. Nobody should doubt our determination to continue to fight for growth and jobs in Europe. This has been even further reinforced by recent events and the financial crisis. It is all the more important that we have a very forceful policy and that we are careful about what we do right now. I do not think that anybody is ignorant of the fact that this is one of our major priorities, has been from the very beginning, and will continue to be one of our most important priorities.
On the topic of solidarity, this is about energy and climate change and about how we use the solidarity fund, because defence today is also defence against natural disasters or threats that we did not have, say, 10 or 20 years ago. Now we need proper cooperation and defence against these things too.
I do not like the doom-and-gloom atmosphere on energy and climate change. You know what, I think we have an enormous opportunity in Europe. I think we have the know-how, we have the technology, we have the resources, we have the people, we have hope for the future and, even if there is a cost to it all, I think we can do it and it will actually bring something very positive to Europe. It will bring a better quality of life and I think it offers new opportunities also for creating jobs in Europe.
I think that we have to turn it around and not only see it as a cost, a burden, an effort, but actually as part of the future. This is a solution for the future, and it is Europe that can take the lead, that can create innovation, jobs, creativity in Europe. It will bring us a better quality of life, especially by bringing the future into the picture for once and also by bringing the rest of the world into the picture.
We will also continue to deliver. Concrete results are the most important for this Commission. We will not be a caretaker Commission. We will continue to present proposals to this Parliament and to the Council until the end.
I thank you for all your concrete proposals and I would just like to respond to a few of them because I think, for example, the whole issue of consumer protection is a very important one, and we have a very ambitious project. We will present a proposal to undertake a complete review of the existing legislation on consumer protection, simplifying it and making it more accessible to all. We hope that Parliament will be able to deal with this major proposal before the elections. We will also, before the end of the year, present a proposal to extend the possibility of action on the European Globalisation Adjustment Fund, another important fund. We want to be able to also use this in the context of globalisation and to meet the effects of globalisation.
Since Jan Andersson also mentioned the whole social issue - and again it is the role of the Commission to make sure that we balance all issues in which the social agenda plays an important part - the forum that the Commission will be organising in November can, I hope, also look at questions about the functioning of the Posting of Workers Directive and help us to decide on the way forward. We will not shy away from looking at these issues as well. We know by now how important they are and how they affected even the Irish referendum.
On that topic, Mrs Grabowska, you also know the saying that 'the lie is already halfway to Damascus while truth is putting its boots on'. I do not know exactly if this is the English expression, but you know the meaning. I think that this is part of it. If you are well-funded, if you can use and mobilise fear as well, this is very often more effective than maybe having to explain a treaty text that is not always that clear or that helps to simplify things. At the same time in this debate you have, however, given some of the best examples of why we need a new treaty, why that would help us to act and speak with one voice in the world and also be more effective in our decision-making, and why that would help citizens.
We continue to deliver, for example, with the proposal yesterday on the telecoms package which will give lower prices to all those of us who use mobile phones and make sure that roaming charges go down.
Finally also on the budget review, I would like to say that this consultation process on an initial so-called reflection paper can help us from the end of November to propose a new way of constructing the budget. I think it will be an opportunity to look at the question about what Europe is and how it should act over the coming years. That is only to comment on a few of the more detailed things that you have raised.
All of this I will take back to the Commission and it will feed into our discussions on the work programme. I have very much appreciated the full range of issues that have been mentioned here, and we will come back in a few weeks with a new proposal and present it in the full college. I also want to underline how important it is that we have a framework agreement that we also abide by and follow, and that we can agree on the way the institutions should work in an efficient, effective and democratic way together.
I have received six motions for a resolutionpursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday.
Written statements (Rule 142)
in writing. - The year 2009 is a crucial year, as the European elections, renewal of the Commission and, hopefully, also the ratification of the Lisbon Treaty will take place.
The main political priority of the first half of 2009 will remain the ratification process of the Lisbon Treaty. Unity and better functioning mechanisms are crucial to remaining a strong player in the global arena.
More than ever we need better coherence in our energy policy, with a perspective of enhancing energy independence. Solidarity between Member States and the search for alternative energy resources should become EU priorities.
Reaching the goals set in the Lisbon Treaty has to get a new boost. Innovation, entrepreneurship and promoting a science-based economy are the key aspects to bear in mind. The completion of the internal market has to be finalized. More efficient tools for SMEs have to be provided to further support their role as the main creators of jobs.
A new approach must be established on how to bring EU closer to citizens. This approach has to be a two-way road. We as politicians are not only leaders but first of all servants and attentive listeners to our citizens.
in writing. - (HU) Of the tasks set out in 2004, the Commission has failed to deliver on the most important one, namely halting or significantly reducing indifference to and the lack of confidence in the idea of Europe.
Next year's programme also fails to reflect the perception that this Europe is different from that of the past. The economic potential of the EU-27 is much greater than that of the EU-15, and it occupies a more serious position in the global economy. At the same time, the economic and social problems of the EU-27 are different, and internal tensions and fears are also different and stronger.
The free movement of labour and services has brought fierce conflict to the surface. This is shown clearly by the French 'no' votes that derailed the draft Constitution, and the Irish votes are making the fate of the Treaty of Lisbon more difficult, partly because of the tensions surrounding employees of the special mission.
The 2009 work plan also fails to mention what plans the Commission has for monitoring Member States that want to make use of further restrictions after the 5-year restriction, in the interests of the free movement of labour.
In connection with all these things, I regret to say that the ever more frightening presence of racism and xenophobia in Europe is not inciting the Commission to act.
These problems are unavoidable, and come back like a boomerang. The only question is whether we will deal with them while the tension can still be dealt with, or when neo-fascist groups filled with hatred run riot in Europe's cities. I hope that we will choose the former.
in writing. - (RO) The European Union is facing major difficulties due to the unexpected fragility of the international context.
The instability of financial markets, the oscillating price of fuel, terrorism, the spectre of the Cold War, the acute need for energy security, the accumulating effects of climate change are threats which the European Union can overcome only by means of unity and consensus.
The consequences of the crisis in Georgia and of the US financial crisis, as well as the escalation of terrorism should outline clear lines of action in the legislative and working schedule of the Commission.
2009 is a crucial year for institutional stability, due to the Lisbon Treaty, the ratification of which should be the main priority for the next period. The program should include those aspects on which the future evolution of the Union depends: the common energy policy, the common foreign and security policy, reforming the neighbouring policy and strenghening commitments to countries in the West Balkans, Moldova and Ukraine, which need the European Union and which the European Union needs in turn.
2009 is also the year of European Parliament elections, and the Eurobarometer does not look promising. The legislative and working schedule of the Commission should show that the main goal of European institutions is to meet the demands and ensure the well-being of European citizens.